
	
		II
		110th CONGRESS
		1st Session
		S. 1897
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To allow for expanded uses of funding allocated to
		  Louisiana under the hazard mitigation program while preserving the goals of the
		  program to reduce future damage from disasters through
		  mitigation.
	
	
		1.Prohibition of restriction on
			 use of amounts
			(a)In
			 generalSubject to subsection (c), and notwithstanding any other
			 provision of law, the Administrator of the Federal Emergency Management Agency
			 shall not prohibit the use by the State of Louisiana under the Road Home
			 Program of that State of any amounts described in subsection (e), based upon
			 the existence or extent of any requirement or condition under that program
			 that—
				(1)limits the amount
			 made available to an eligible homeowner who does not agree to remain an owner
			 and occupant of a home in Louisiana; or
				(2)waives the
			 applicability of any limitation described in paragraph (1) for eligible
			 homeowners who are elderly or senior citizens.
				(b)ProceduresThe
			 Administrator of the Federal Emergency Management Agency shall identify and
			 implement mechanisms to simplify the expedited distribution of amounts
			 described in subsection (e), including—
				(1)creating a
			 programmatic cost-benefit analysis to provide a means of conducting
			 cost-benefit analysis by project type and geographic factors rather than on a
			 structure-by-structure basis; and
				(2)developing a
			 streamlined environmental review process to significantly speed the approval of
			 project applications.
				(c)Waiver
				(1)In
			 generalExcept as provided in paragraph (2), in using amounts
			 described in subsection (e), the President shall waive the requirements of
			 sections 206.434(c) and 206.438(d) of title 44, Code of Federal Regulations (or
			 any corresponding similar regulation or ruling), or specify alternative
			 requirements, upon a request by the State of Louisiana that such waiver is
			 required to facilitate the timely use of funds or a guarantee provided under
			 section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170c).
				(2)ExceptionThe
			 President may not waive any requirement relating to fair housing,
			 nondiscrimination, labor standards, or, except as provided in subsection (b),
			 the environment under paragraph (1).
				(d)Savings
			 provisionExcept as provided in subsections (a), (b), and (c),
			 section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170c) shall apply to amounts described in subsection (e) that
			 are used by the State of Louisiana under the Road Home Program of that
			 State.
			(e)Covered
			 amountsThe amounts described in this subsection is
			 $1,170,000,000 provided to the State of Louisiana because of Hurricane Katrina
			 of 2005 or Hurricane Rita of 2005 under the hazard mitigation grant program of
			 the Federal Emergency Management Agency under section 404 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).
			
